UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2320


LIQIN SHI, a/k/a Li Qin Shi,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,         Attorney   General,   United   States
Department of Justice,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 17, 2012                  Decided:   August 14, 2012


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yee Ling Poon, Robert Duk-Hwan Kim, LAW OFFICE OF YEE LING POON,
LLC, New York, New York, for Petitioner. Stuart F. Delery,
Acting Assistant Attorney General, Jennifer P. Levings, Senior
Litigation Counsel, Tim Ramnitz, UNITED STATES DEPARTMENT OF
JUSTICE, Office of Immigration Litigation, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              LiQin Shi, a native and citizen of China, petitions

for    review   of    an     order      of   the     Board    of        Immigration       Appeals

(Board) denying her motion to remand and dismissing her appeal

from    the   Immigration       Judge’s         denial       of    her    applications        for

relief from removal.

              Shi first challenges the determination that she failed

to establish eligibility for asylum.                         To obtain reversal of a

determination        denying    eligibility           for     relief,       an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”          INS    v.     Elias-Zacarias,              502    U.S.     478,    483-84

(1992).       We   have      reviewed        the    evidence       of     record    and     Shi’s

claims and conclude that Shi fails to show that the evidence

compels a contrary result.                Having failed to qualify for asylum,

Shi cannot meet the more stringent standard for withholding of

removal.      Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                          Finally, we conclude

based on our review that the Board did not abuse its discretion

in denying Shi’s motion to remand.                        See Hussain v. Gonzales, 477

F.3d 153, 155 (4th Cir. 2007).

              Accordingly,         we    deny       the    petition       for     review.      We

dispense      with    oral     argument            because        the     facts     and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3